Citation Nr: 1307578	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  09-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected irritable bowel syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  In that decision, the RO granted entitlement to service connection for irritable bowel syndrome and assigned a noncompensable rating effective June 13, 2007, the day after separation from service.  The Veteran timely appealed the initial rating assigned.  In June 2008, the RO increased the rating to 30 percent, also effective June 13, 2007.  The Veteran did not indicate that he was satisfied with the 30 percent rating; the issue before the Board is therefore entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In its June 2008 rating decision, the RO also adjudicated seven other issues.  The Veteran perfected an appeal as to all decisions addressed in the rating decision.  However, in October 2009, the Veteran's representative wrote in a letter that the Veteran had clarified in a telephone conversation that he was appealing only the denial of service connection for irritable bowel syndrome and mood disorder, but was "satisfied with all other VA decisions."  In a December 2009 written statement, the Veteran requested a withdrawal of his appeal from the denial of service connection for a mood disorder.  As these written statements reflects the desire of the Veteran to withdraw his appeal of the denial of all claims except as to the initial rating assigned for irritable bowel syndrome, and met all of the regulatory requirements for such withdrawal, the appeal of all other claims denied in the June 2008 rating decision is considered withdrawn.  38 C.F.R. §§ 20.202, 20.204 (2012).  Accordingly, the only issue remaining on appeal is entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome. 


FINDING OF FACT

The disability picture of the Veteran's irritable bowel syndrome most nearly approximates symptoms that are severe, with diarrhea with more or less constant abdominal distress.

CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 percent, but no higher, for the service-connected irritable bowel syndrome, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.112, 4.113, 4.114 including Diagnostic Code 7319 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2012).  

As noted above, the claim for a initial higher rating for irritable bowel syndrome arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The February 2009 Statement of the Case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, multiple VA examination reports and an internet article on irritable bowel syndrome.

The Board has reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in May 2008 and November 2009.  As shown below, the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II. Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's irritable bowel syndrome is currently rated under Diagnostic Codes 7399-7319.  The RO assigned Diagnostic Code 7399 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99".  See 38 C.F.R. § 4.20 (2012) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Diagnostic Code 7319, applicable to irritable colon syndrome, is deemed by the Board to be the most appropriate code, primarily because it pertains to a disability similar to the one at issue but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7319.

Under Diagnostic Code 7319, a 30 percent disability rating is warranted for severe irritable bowel syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress; a 10 percent disability rating is warranted for moderate irritable bowel syndrome with frequent episodes of bowel disturbance and abdominal distress. See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2012). 

Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2012).  

III. Analysis

During the May 2008 VA examination, the Veteran reported that he experienced 6-8 bowel movements per day with occasional cramping.  It was noted that "all foods bothered his stomach" and he would experience urgency but had not noticed any blood in his stools.  The Veteran also reported occasional difficulty swallowing.

During the November 2009 VA examination, the Veteran reported that the frequency of his bowel movements had decreased to 3-4 episodes per day.  These episodes, however, could take as long as 30 to 45 minutes each.  It was also noted that his bowel movements would alternate between loose stools and constipation. He reported that these episodes could come on within 30 minutes of eating, that he had more problems when driving, and would have to carry toilet paper with him and know the location of nearby restrooms.  During the examination, the Veteran denied having nausea, vomiting, abdominal pain or pain problems related to his abdomen.  

While cognizant that the frequency of the Veteran's bowel moments has decreased during the appeal period, his statement on the November 2009 VA examination revealed that he would still spend up to 3 hours a day in the restroom.  It was noted that these episodes would occur after eating, and therefore, would occur throughout the entire day.  The Veteran also reported of urgency and cramping.  The Board finds the Veteran's lay statements with regard to his symptoms to be competent and credible.  Given the evidence of multiple bowel movements per day lasting several hours with urgency and cramping, the Board finds that the service-connected disability picture more nearly resembles the criteria for a 30 percent rating under Diagnostic Code 7319.  Specifically, these symptoms most nearly approximate severe irritable bowel syndrome with diarrhea and more or less constant abdominal distress.

As the symptoms of the Veteran's irritable bowel syndrome more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 7319, such a rating is warranted in this case.  38 C.F.R. § 4.7.  As this is the maximum schedular rating under this diagnostic code, further discussion in this regard is unnecessary.  The above evidence also reflects that there is no basis for a rating higher than 30 percent under any potentially applicable diagnostic code pertaining to the digestive system under 38 C.F.R. § 4.114.  The preponderance of the evidence therefore reflects that an initial rating in excess of 30 percent is not warranted for irritable bowel syndrome, and the benefit-of-the-doubt doctrine is not for application.
IV. Extraschedular analysis

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2012). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected irritable bowel syndrome.  As discussed above, the Board has considered all of the Veteran's symptomatology in determining that a "severe" disability was present.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria. Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased, initial rating of 30 percent for the service-connected irritable bowel syndrome is granted, subject to regulations governing the payment of VA monetary benefits.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


